Citation Nr: 1616100	
Decision Date: 04/21/16    Archive Date: 05/04/16

DOCKET NO.  10-10 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

Entitlement to an initial disability evaluation in excess of 10 percent for herpes simplex virus (HSV).

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel


INTRODUCTION

The Veteran had active duty from July 1985 to June 2009. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburg, Pennsylvania.

This case was previously before the Board in September 2013, when it was remanded for further development. 

In an April 2014 rating decision, the RO granted an increased rating (10 percent) for the Veteran's herpes, effective July 1, 2009.  However, because that did not constitute a full grant of the benefits sought, the increased rating issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993) (unless a claimant expresses intent to limit the appeal to entitlement to a specific disability rating for the service-connected condition, the VA is required to consider entitlement to all available ratings for that condition). 


FINDING OF FACT

For the entire initial rating period, the Veteran's HSV has been manifested by as-needed systemic therapy of oral antiviral medication during a 12 month period.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 10 percent for herpes simplex virus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.118, Diagnostic Code 7899-7806 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is in receipt of a 10 percent initial disability rating for HSV, rated by analogy (as there is no specific diagnostic code pertaining to herpes simplex) under 38 C.F.R. § 4.118, Diagnostic Code 7899-7806 from July 1, 2009 (the day after the Veteran separated from active service).  Diagnostic Code 7806 indicates the schedular rating criteria used to rate dermatitis or eczema.  

Where a particular disability for which a Veteran has been service connected is not listed, it may be rated by analogy to a closely related disease in which not only the functions affected, but also the anatomical area and symptomatology, are closely analogous. 38 C.F.R. §§ 4.20, 4.27 (2015); Lendenmann v. Principi, 3 Vet. App. 345, 349-50   (1992); Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992). 

Dermatitis is defined as inflammation of the skin, and includes conditions with symptoms such as boils, pain, burning sensations, irritations of an area caused by scratching, and dry, moist, or crusty patches of skin.  Dorland's Illustrated Medical Dictionary 500 (31st ed. 2007).  Eczema is defined as any of various pruritic papulovesicular types of dermatitis.  Eczema also includes herpeticum, which is a "Kaposi varicelliform eruption due to infection with the herpes simplex virus superimposed on a preexisting skin condition, usually atopic dermatitis."  Id. at 599. Herpes is defined as any inflammatory skin disease caused by herpes virus and characterized by the formation of clusters of small vesicles.  Id. at 863.  Thus, the Veteran's symptoms are best rated under Diagnostic Code 7806.

Under Diagnostic Code 7806, a 10 percent rating is warranted when at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas are affected; or when intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a duration of less than six weeks during the past 12-month period.  A 30 percent rating is warranted when 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected; or where systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent rating is warranted where more than 40 percent of the entire body or more than 40 percent of exposed areas are affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs are required during the past 12-month period.  38 C.F.R. § 4.118 (2015).

Throughout the course of the appeal, the Veteran has contended generally that the HSV has been manifested by more severe symptoms than those contemplated by the 10 percent initial disability rating assigned.  In statements, the Veteran related that he used intermittent systemic therapy (Acyclovir and later Valtrex) on a continual basis since being diagnosed with herpes simplex in November 1988.  He reported that outbreaks occurred every two to three months, and required approximately five to seven days of treatment for a total duration of approximately six weeks over a 12 month period.  Also, in a March 2010 statement, the Veteran's representative indicated that the Veteran had been taking immunosuppressive drugs since September 2006.
   
On August 2009 VA examination report, the examiner noted a current diagnosis and a prior history of outbreaks of herpes on the Veteran's nose and lip.  The examiner did not address the percentage of the entire body or exposed areas affected, whether or not the Veteran treated the disorder with systemic therapy such as cortisone or other immunosuppressive drugs, or the duration of such treatment.  As such, the Board remanded the case for another examination.

The Veteran underwent another VA examination in April 2014.  The Veteran related to the examiner that he had herpes lesions on the tip/distal edge of his nose and sometimes inside the nostril.  The Veteran reported being initially treated with Acyclovir (as needed) for outbreaks, and having five to six outbreaks a year which lasted five to six days each.  The Veteran reported having four or five outbreaks which lasted four to five days during the last 12 months.  The examiner related that the Veteran was treated with oral medications less than six weeks in the past 12 months, and that he had no other skin manifestations.  The examiner reported that less than five percent of the Veteran's body area (total and exposed) was affected by the condition.    

After a review of all the evidence, lay and medical, the Board finds that, for the entire period on appeal, the Veteran's HSV, has been manifested by taking oral medications less than six weeks in the past 12 months, and by less than five percent of his body being affected by the condition.  This most nearly approximates the criteria for a 10 percent disability rating under Diagnostic Code 7806. 
The evidence of record reflects that throughout the pendency of this appeal, the Veteran has been prescribed oral medications to suppress the herpes virus for less than six weeks in the past 12 months, and that he had no other skin manifestations. At the April 2014 VA examination, the Veteran reported occasional herpes outbreaks four to five times a year.  The April 2014 VA examiner noted that the HSV was treated with Valcyclovir as needed during the previous 12 months. 

The rating criteria allows for a rating based on systemic therapy such as corticosteroids or immunosuppressive drugs.  See 38 C.F.R. § 4.118, Diagnostic Code 7806 (2015).  Although the rating criteria mention corticosteroids or other immunosuppressive drugs as examples of systemic therapy, the term "such as" indicates that this is not an exhaustive list, and "systemic therapy" is not otherwise defined in the regulations.  See Mauerhan, 16 Vet. App. at 442 (holding that with respect to the criteria for rating mental disorders, "[t]he use of the term 'such as' demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating"). 

The common definition of "systemic therapy" is treatment of a disease which affects the entire body.  See Dorland's Illustrated Medical Dictionary at 1888, 1937 (defining "systemic" as "pertaining to or affecting the body as a whole" and defining "therapy" as "the treatment of a disease").  As the Veteran was prescribed oral antiviral medications to suppress the herpes virus throughout the body, as opposed to a topical ointment, the Board finds that such treatment constitutes systemic therapy.  As such, the evidence of record shows that the Veteran has used systemic therapy to control the service-connected HSV on an on-needed basis. Accordingly, the criteria for a schedular disability rating of 10 percent, but not higher, under Diagnostic Code 7806 have been met for the entire rating period.  See 38 C.F.R. §§ 4.3, 4.7, 4.118 (2015).  As such, entitlement to an initial disability evaluation in excess of 10 percent for herpes is not warranted.   

The Board recognizes that the Veteran has asserted that his outbreaks are painful. However, no findings of scarring with pain or tenderness were noted on the VA examinations.  Also, there was no evidence of scarring on either VA examination. As previously stated, the symptomatology was limited to the nose area.  Therefore, a higher rating is not warranted based on any Diagnostic Codes pertaining to disfigurement of the head, face, or neck and scars.  In this regard, it is very important for the Veteran to understand that the reason the Veteran has a 10% evaluation is  pain caused by an outbreak.  

As such, entitlement to an initial disability evaluation in excess of 10 percent for herpes is denied.  As the preponderance of the evidence is against the claim, there is no doubt to be resolved.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App.49, 55 (1991).

Extraschedular Considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the Veteran's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board finds that the rating criteria contemplate the Veteran's HSV. The manifestations of the Veteran's herpes, including outbreaks, are specifically contemplated by the schedular criteria.  The rating criteria are therefore adequate to evaluate the Veteran's herpes and associated symptomology.  Notably, the Veteran has not reported frequent periods of.  As such, the Board finds that referral for extraschedular consideration is not warranted on the record before it. 

Moreover, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fail to capture all of the service-connected disabilities experienced.  Here, the Veteran's HSV is before the Board, and there is no indication in the record that his herpes, together with his other service-connected disabilities, are not contemplated by the schedular criteria.  Significantly, he has not argued that the combined effects of her service-connected disabilities are not adequately encompassed within the rating schedule.  In addition, there are higher schedular ratings unavailable.  As such, the Board finds that referral for extraschedular consideration is not warranted on the record before it. 

Finally, the Court has held that entitlement to a total disability rating based on individual unemployability (TDIU) is an element of all appeals for a higher rating. Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to TDIU is raised when a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability. 

In the instant case, the holding of Rice is inapplicable since the evidence of record does not demonstrate that the Veteran has in any way been rendered unemployable due solely to his service-connected HSV, nor have the Veteran or his representative so alleged.  Thus, at this point, there is no cogent evidence of unemployability and entitlement to increased compensation based on TDIU is not warranted.


ORDER

Entitlement to an initial disability evaluation in excess of 10 percent for herpes simplex virus is denied. 


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


